                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ZIAD SHETAYH and MEYADA SHETAYH,          :
          Plaintiffs,                     :
                                          :
      v.                                   :                 No. 5:20-cv-00693
                                          :
STATE FARM FIRE AND CASUALTY CO.,         :
            Defendant                      :
__________________________________________

                                           ORDER

       AND NOW, this 6th day of March, 2020, for the reasons set forth in the Opinion issued

this date, IT IS ORDERED THAT:

       1.      The Motion to Dismiss Count II, ECF No. 5, is GRANTED.

       2.      Count II is DISMISSED without prejudice.

       3.      Within twenty days of the date of this Order, Plaintiff may, consistent with the

Opinion, file an amended complaint reasserting his claims with additional factual allegations to

support Count II. If Plaintiff fails to timely file an amended complaint, the case will proceed on

Count I of the Complaint, see ECF No. 1.



                                                             BY THE COURT:




                                                             /s/ Joseph F. Leeson, Jr.________
                                                             JOSEPH F. LEESON, JR.
                                                             United States District Judge




                                                1
                                             030520
